DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 04/27/2022, with respect to the rejections under USC 112(b) have been fully considered and are persuasive.  The rejections under USC 112(b) have been withdrawn. 
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 04/27/2022, with respect to the rejection(s) of Claim 17 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection under U.S.C. 103 is made in view of Delfyett and Markushin et al. 
Applicant's arguments filed 04/27/2022 in regards to the 102 rejection to Claim 1 has been fully considered but they are not persuasive. Whereas the amendment to the method of Claim 17 does require that the biomarker is detected, the apparatus of Claim 1 still only requires a spectroscopy unit capable of analyzing the biomarker, as shown in the previous rejection and further evidenced by Markushin an LIBS is capable of detecting biomarkers. Therefore, the rejection to Claim 1 is maintained.
Due to the amended claim language, certain claim rejections have been adjusted to meet the new limitations.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Regarding the phrase “beam mixing structure”, the phrase meets all three steps of the aforementioned test. The phrase “beam mixing structure” will be interpreted in light of Para. 0025 of the Applicant’s Specification (“The beam mixing structure can be an optomechanical structure. Such an optomechanical structure can comprise beam-shaping optics to collimate each individual laser beam, deflection mirrors in the different beam path to allow proper parallel alignment of the laser beams and/or dichroic mirrors.”)
Regarding the phrase “plume analyzing arrangement”, the phrase meets all three steps of the aforementioned test. The phrase “plume analyzing arrangement” will be interpreted in light of the Applicant’s Specification to include spectroscopes or mass spectrometers.
Regarding the phrase “debris gathering unit”, the phrase meets all three steps of the aforementioned test. The phrase “debris gathering unit” will be interpreted in light of Para. 0048 of the Applicant’s Specification (“Such debris gathering unit can allow for efficiently forwarding the debris to the mass or other spectrometer such that an accurate and fast analysis can be achieved.”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 20060084957 awarded to Delfyett et al, hereinafter Delfyett, as evidenced by attached NPL awarded to Markushin et al, hereinafter Markushin.
Regarding Claim 1, Delfyett teaches a laser device with an ablation laser source configured to provide an ablating laser beam for ablating a target tissue (title, abstract), the laser device comprising: a plume analyzing arrangement configured to identify and/or quantify at least one substance in debris of a plume generated by the ablating laser beam ablating the target tissue (Para. 0014) wherein the at least one substance comprises a biomarker of the ablated target tissue (the system is capable of analyzing for a biomarker through the LIBS; see Par 0053 and attached NPL awarded to Markushin, which makes it clear that all elements can be detected by LIBS. biomarker is also not currently required by the claim as written).

Regarding Claim 2, Delfyett teaches the laser device of Claim 1, wherein the plume analyzing arrangement comprises a laser spectroscope (Para. 0020).

Regarding Claim 3, Delfyett teaches the laser device of Claim 2, comprising a beam mixing structure (mirror 330 mixing beam 320 into the beam from probing device 370), wherein the plume analyzing arrangement has an analysis laser source adapted to provide an analyzing laser beam (probing device 370, Para. 0053 states it can be a LIBS), and the beam mixing structure is adapted to redirect the ablating laser beam of the ablation laser source and/or the analyzing laser beam of the analysis laser source such that an optical axis of the ablating laser beam is parallel to an optical axis of the analyzing laser beam (Fig. 3).

Regarding Claim 5, Delfyett teaches the laser device of Claim 2, wherein the laser spectroscope comprises a laser induced breakdown spectroscope (Para. 0020).

Regarding Claim 11, Delfyett teaches the laser device of Claim 1, wherein the plume analyzing arrangement comprises a processing unit adapted to evaluate measurement data of the at least one substance in the debris of the plume generated by the ablating laser beam ablating the target tissue (control unit 380, Para. 0035). 

Regarding Claim 12, Delfyett teaches the laser device of Claim 1, comprising a camera adapted to capture an image of the target tissue (Para. 0047).

Regarding Claim 13, Delfyett teaches the laser device of Claim 1, wherein the plume analyzing arrangement is adapted to three-dimensionally localize the origin of the plume (Para. 0055).

Regarding Claim 15, Delfyett teaches the laser device of Claim 12, comprising a processing unit adapted to identify a movement of the target tissue relative to the laser source on the captured image and to correct a position of the laser source in accordance with the identified movement of the target tissue (Para. 0071, Para. 0020 states the probe can be a camera).

Regarding Claim 16, Delfyett teaches the laser device of Claim 1, wherein the ablation laser source is three-dimensionally moveable, particularly, relative to the target tissue (Para. 0071-72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20060084957 awarded to Delfyett et al, hereinafter Delfyett.
Regarding Claim 4, Delfyett teaches the laser device of Claim 3. Delfyett does not teach comprising a moveable scanner mirror positioned after the beam mixing structure, wherein the scanner mirror is arranged to direct the analyzing laser beam and the ablating laser beam when having parallel optical axes. 
However, Delfyett does teach an unnamed movable scanning mechanism used to adjust the scanning speed in a different embodiment (Para. 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delfyett, i.e. by placing the movable scanning mechanism of the embodiment in Para. 0030 in the embodiment of Fig. 3, for example by making mirror 335 moveable, for the predicable purpose of simply swapping one known element for another.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20060084957 awarded to Delfyett et al, hereinafter Delfyett, in view of NPL by Schafer et al, hereinafter Schafer.
Regarding Claim 6, Delfyett teaches the laser device of Claim 1. Delfyett does not explicitly teach wherein the plume analyzing arrangement comprises a mass spectrometer. 
However, in the art of laser ablation, Schafer does teach the usage of a mass spectrometer for debris analysis (title, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer, i.e. by specifying that the analysis module used is a mass spectrometer, as it is well within the skill of an artisan to decide the specific type of a device to use for a specific purpose.

Regarding Claim 7, Delfyett modified by Schafer makes obvious the laser device of Claim 6, wherein the plume analyzing arrangement comprises a debris gathering unit arranged to collect debris of the plume generated by the ablating laser beam when ablating the target tissue wherein the debris gathering unit is connected to the mass spectrometer (Shafer Fig. 1).

Regarding Claim 8, Delfyett modified by Schafer makes obvious the laser device of Claim 7, wherein the debris gathering unit of the plume analyzing arrangement comprises an aspirating mouthpiece (Schafer title, Fig. 1)

Regarding Claim 9, Delfyett modified by Schafer makes obvious the laser device of Claim 7, wherein the debris gathering unit of the plume analyzing arrangement comprises a pump unit adapted to forward the debris to the mass spectrometer (Schafer Fig. 1).

Regarding Claim 10, Delfyett modified by Schafer makes obvious the laser device of Claim 7, wherein the debris gathering unit of the plume analyzing arrangement comprises an electrical field generator to collect the debris of the plume (Electrical field generators are implicit to mass spectrometers, see https://www.bronkhorst.com/en-us/blog-en/mass-spectrometry-and-mass-flow-control-a-closer-ion-them/).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20060084957 awarded to Delfyett et al, hereinafter Delfyett, in view of U.S. Patent Application 20110100967 awarded to Yoo et al, hereinafter Yoo.
Regarding Claim 14, Delfyett teaches the laser device of Claim 13. Delfyett does not teach wherein the plume analyzing arrangement is adapted to augment the image captured by the camera with information derived from the substance in the debris of the plume.
However, in the art of debris analysis caused by laser ablation, Yoo teaches displaying the spectral data of debris obtained from a plume analyzing arrangement (Para. 0074, “The system computer 540 can present the spectral data generated on the display 542”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delfyett by Yoo, i.e. by adding the spectral data display of Yoo to the system of Delfyett, for the predictable purpose of using a known technique to improve similar systems in the same way.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20060084957 awarded to Delfyett et al, hereinafter Delfyett, in view of attached NPL Markushin et al, hereinafter Markushin.

Regarding Claim 17, Delfyett teaches a tissue characterizing method comprising: providing an ablating laser beam to a target tissue wherein the ablating laser beam ablates the target tissue (title, abstract) such that a plume comprising debris of the target tissue is generated (Para. 0014); and identifying and/or quantifying at least one substance in the debris of the plume generated by the laser beam ablating the target tissue (Para. 0014). Delfyett also teaches the usage of laser ablation for cancer/tumor treatments (Para. 0006, “cytoreduction for metastatic disease”). Delfyett does not explicitly teach wherein the at least one substance comprises a biomarker of the ablated tissue.
However, in the art of LIBS systems, Markushin teaches the usage of LIBS to detect biomarkers (title) to continue to monitor treatment of a tissue (see Paragraph 1 of the “Conclusion” section).
It would have been obvious to one of ordinary skill in the art to modify Delfyett by Markushin, i.e. by specifying that the biological material identified is a biomarker, for the purpose set forth in Markushin, i.e. to continue to monitor treatment of a tissue.   

Regarding Claim 18, Delfyett modified by Markushin makes obvious the tissue characterizing method of Claim 17. Delfyett further teaches wherein the method wherein the at least one substance in the debris of the plume generated by the laser beam ablating the target tissue is identified or detected by a laser spectroscope (Para. 0020).

Regarding Claim 19, Delfyett modified by Markushin makes obvious the tissue characterizing method of Claim 17. Delfyett further teaches wherein the method comprises the at least one substance in the debris of the plume generated by the laser beam ablating the target tissue is identified by a structure comprising an emission light spectrometer (Para. 0020).

Regarding Claim 20, Delfyett modified by Markushin makes obvious the tissue characterizing method of Claim 17. Delfyett further teaches wherein the method comprises evaluating measurement data of the at least one substance in the debris of the plume generated by the laser beam ablating the target tissue (Para. 0014). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792